IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SOLARA VENTURES IV, LLC,        : No. 499 WAL 2014
                                :
                Petitioner      :
                                : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
          v.                    :
                                :
                                :
PNC BANK, NATIONAL ASSOCIATION, :
SUCCESSOR-IN-INTEREST TO        :
NATIONAL CITY BANK,             :
                                :
                Respondent      :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.